DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19 and 20 are allowable.
Claims 3 – 5, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 15 and 18 are objected to because of the following informalities:  
Claims 15 and 18 recite: “B-surface”.  Applicant is advised to clarify the meaning of “B-surface” in claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “stereolithography” and “direct metal laser melting” are listed both in “the approved additive manufacturing method” and “the unapproved additive manufacturing method”.  Applicant is advised to correct this.  
Claim 11 is rejected since it is the dependent claim of claim 10.

Specification
The disclosure is objected to because of the following informalities:  
In paragraph [0040] of specification, it recites: “structural defects such as capping”.  In paragraphs [0046], [0048], [0050] & etc, it recites “cupping”.  Please clarify if “capping” and “cupping” are same defects.  If they are same defects, please correct the specification accordingly.
In paragraph [0041] of specification, it recites: “
The truss structures 518 illustrated in FIG. 1C are properly formed with approved additive manufacturing method such as multi jet fusion, selective laser sintering, stereolithography, binder jetting, and direct metal laser melting such that the truss structures 518 do not have or exhibit structural defects such as sagging. However, the truss structures 518 are not properly formed with unapproved AM methods such as fused filament fabrication and direct metal laser melting. That is, the truss structures 518 formed using AM methods such as fused filament fabrication or direct metal laser melting will have or exhibit structural defects such as sagging and/or delamination from the surface 500.”  Applicant is advised to clarify if direct metal laser melting is approved or unapproved for truss structures.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 – 9, 15 – 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kumar et al. US 2016/0307083 (hereinafter Kumar).
Regarding claim 1, Kumar teaches: a method of forming an additive manufactured part with obfuscated anti- counterfeiting features, the method comprising:
additive manufacturing the part using an approved additive manufacturing method (Fig. 7, Fig. 4 - - 3d printing an object); and
additive manufacturing a plurality of obfuscated anti-counterfeiting structures on a surface of the part using the approved additive manufacturing method (Fig. 7, [0071] - - print the coded matrix in the bottom surface of the object), wherein:
each of the plurality of obfuscated anti-counterfeiting structures comprises at least one of a prohibitive physical dimension and a prohibitive physical shape ([0032] - - example usage 4) companies may not want their designs to be disclosed to others, thus the symbols are anti-counterfeiting structure; Fig. 6A, Fig. 6B, [0078], [0079], [0082] - - the symbols comprises physical dimension and physical shape, e.g. solid triangles are shapes), and
the plurality of obfuscated anti-counterfeiting structures is prohibitive from being formed using at least one unapproved additive manufacturing method ([0081], [0082] - - symbology shown in Fig. 6A is optimized for FDM type printing; symbology shown in Fig. 6B is optimized for DLP/PDP/SLA type printer).	

Regarding claim 2, Kumar teaches all the limitations of the base claims as outlined above. 

Kumar further teaches: the prohibitive physical dimension is at least one of an average inner dimension of the plurality of obfuscated anti-counterfeiting structures, an average outer dimension of the plurality of obfuscated anti-counterfeiting structures, an average spacing between the plurality of obfuscated anti-counterfeiting structures, an average height of the plurality of obfuscated anti- counterfeiting structures, an average width of the plurality of obfuscated anti- counterfeiting structures, an average length of an unsupported section of the plurality of obfuscated anti-counterfeiting structures, and an average overhang angle of an unsupported section of the plurality of obfuscated anti-counterfeiting structures ([0079] - - shape and size of the symbol matrix; [0080] - - adjacent symbols identify a length of respective sub-regions).

Regarding claim 6, Kumar teaches all the limitations of the base claims as outlined above. 

Kumar further teaches: the plurality of obfuscated anti-counterfeiting structures is a plurality of solid structures, the approved additive manufacturing method is one of multi jet fusion, fused filament fabrication, binder jetting, and material jetting (Fig. 6A, [0078], [0081] - - parallel lines are solid structures; it is optimized for FDM print; FDM maps to fused filament fabrication), and
the unapproved additive manufacturing method is selective laser sintering and direct metal laser melting (Fig. 6A, [0078], [0081], [0039] - - parallel lines are solid structures; it is NOT optimized for DLP/PDP/SLA; SLA maps selective laser sintering; powder deposition printing (PDP) maps direct metal laser melting).

Regarding claim 7, Kumar teaches all the limitations of the base claims as outlined above. 

Kumar further teaches: the prohibitive physical dimension is an average outer dimension between about 5 mm and about 10 mm ([0066] - - the size may be ½ cm deep; ½ cm is 5mm).

Regarding claim 8, Kumar teaches all the limitations of the base claims as outlined above. 

Kumar further teaches: the plurality of solid structures is at least one of a plurality of solid spheres, a plurality of solid cylinders, a plurality of solid cones, and a plurality of solid polyhedral (Fig. 6A - - parallel lines are solid cylinders laying on the surface).

Regarding claim 9, Kumar teaches all the limitations of the base claims as outlined above. 

Kumar further teaches: the prohibitive physical dimension is an average spacing between adjacent solid structures between about 5 mm and about 25 mm (Fig. 6A, [0066] - - the symbol matrix size may be 5cm by 2.5cm, 2.5 cm is 25mm).

Regarding claim 15, Kumar teaches all the limitations of the base claims as outlined above. 

Kumar further teaches: the surface of the part is a B-surface of the part ([0086] - - bottom surface is B-surface).

Regarding claim 16, Kumar teaches: a method of forming additive manufactured parts with obfuscated anti-counterfeiting features, the method comprising:
additive manufacturing a plurality of parts using an approved additive manufacturing method, wherein the additive manufacturing comprises forming a plurality of obfuscated anti-counterfeiting structures on a surface of each of the plurality of parts (Fig. 7, Fig. 4 - - 3d printing an object; print the coded matrix in the bottom surface of the object; [0032] - - example usage 4) companies may not want their designs to be disclosed to others, thus the symbols are anti-counterfeiting structure), wherein:
each of the plurality of obfuscated anti-counterfeiting structures comprises at least one of a prohibitive physical dimension and a prohibitive physical shape (Fig. 6A, Fig. 6B, [0078], [0079], [0082] - - the symbols comprises physical dimension and physical shape, e.g. solid triangles are shapes), and
the plurality of obfuscated anti-counterfeiting structures is prohibitive from being formed using at least one unapproved additive manufacturing method ([0081], [0082] - - symbology shown in Fig. 6A is optimized for FDM type printing; symbology shown in Fig. 6B is optimized for DLP/PDP/SLA type printer).

Regarding claim 17, Kumar teaches all the limitations of the base claims as outlined above. 

Kumar further teaches: the plurality of obfuscated anti-counterfeiting structures is at least one of:
a plurality of hollow structures with the prohibitive physical dimension being an average inner dimension between about 1 mm and about 5 mm, a plurality of solid structures with the prohibitive physical dimension being an average outer dimension between about 5 mm and about 10 mm (Fig. 6A, [0078], [0081] - - parallel lines are solid structures; [0066] - - the size may be ½ cm deep; ½ cm is 5mm), and
a plurality of truss structures with the prohibitive physical dimension is an average height between about 5 mm and about 10 mm.

Regarding claim 18, Kumar teaches all the limitations of the base claims as outlined above. 

Kumar further teaches: the surface is a B-surface ([0086] - - bottom surface is B-surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2016/0307083 (hereinafter Kumar) in view of Guyan US 2018/0303199 (hereinafter Guyan).

Regarding claim 12, Kumar teaches all the limitations of the base claims as outlined above.

But Kumar does not explicitly teach: the plurality of obfuscated anti- counterfeiting structures comprises at least two of a plurality of hollow structures, a plurality of solid structures, and a plurality of truss structures.

However, Guyan teaches: the plurality of obfuscated anti- counterfeiting structures comprises at least two of a plurality of hollow structures, a plurality of solid structures, and a plurality of truss structures (Fig. 16, [0090], [0128] - - hollow and solid lattice).

Kumar and Guyan are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kumar, and incorporating hollow and solid lattice structures, as taught by Guyan.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide lighter weight component, as suggested by Guyan ([0092]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116